Citation Nr: 1202763	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  05-00 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and hiatal hernia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for kidney cysts.

4.  Entitlement to an increased initial rating for folliculitis barbae, rated as 10 percent disabling prior to August 30, 2002, and 30 percent disabling as of that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to August 1975.  He also served in the Illinois Army National Guard from August 1975 to September 1976, the United States Army Reserve from September 1976 to January 1977, and the Illinois Air National Guard from January to September 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Regarding folliculitis barbae, the RO awarded a 30 percent rating for this service-connected disability effective August 30, 2002.  The claim for a still higher schedular evaluation remains for consideration.  As the award did not cover the entire period on appeal, the period prior to August 30, 2002, remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In connection with his appeal, the Veteran testified at a hearing before a Decision Review Officer in October 2004.  In June 2007, the Veteran testified at a hearing before a Veterans Law Judge.  Transcripts of both hearings are associated with the claims files.

In November 2007, the Board remanded the case for further evidentiary development.  In a January 2010 decision, the Board denied claims for entitlement of service connection for diabetes mellitus, type II, for renal failure, and for liver disorder, as well as entitlement to increased ratings for irritable bowel syndrome and for hemorrhoids.  At that time, the Board also remanded the remaining claims on appeal.

As mentioned above, in June 2007, the Veteran testified during a Board hearing before a Veterans Law Judge; however, the Veterans Law Judge who presided over that hearing is no longer employed by the Board.  The law requires the Veterans Law Judge who conducted the hearing to participate in the decision on appeal.      38 C.F.R. § 20.707 (2011).  Therefore, in October 2011, the Board sent the Veteran a letter informing him of this and offering him another hearing before a Veterans Law Judge who will ultimately decide this appeal.  The Veteran was informed that if he did not respond to the letter within 30 days, the Board would assume that he did not desire another Board hearing.  The Veteran did not respond to this letter.

The issues of entitlement to service connection for GERD and hiatal hernia, and for entitlement to an increased initial rating for folliculitis barbae are addressed in the REMAND that follows the ORDER section of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.            § 20.900(c) (2011).


FINDINGS OF FACT

1.  Hypertension was not present in service or manifested to a compensable degree within the first year after discharge from service; and the Veteran's current hypertension is not etiologically related to service.

2.  Kidney cysts were not present in service; and no kidney cyst present during the period of this claim is etiologically related to service.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

2.  Kidney cysts were not incurred in or aggravated by active service.  38 U.S.C.A.        §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for hypertension and kidney cysts.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects the Originating Agency provided the Veteran with all required notice by letters mailed in September 2003 and December 2007.  Although the December 2007 letter was not sent until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the Originating Agency readjudicated the Veteran's claims in October 2009 and August 2011.  There is no indication in the record or reason to believe that the ultimate decision of the Originating Agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim.).

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records are on file, as are treatment records from non-VA medical providers identified by the Veteran as having relevant records.  The Board notes that the Veteran identified outstanding VA treatment records from the West Los Angeles VA Medical Center (VAMC) from January 1978 through December 1984, and from the Chicago VAMC from August 1975 through August 1978.  On remand, the Originating Agency attempted to obtain these records.  Negative responses were received from both the West Los Angeles VAMC and the Chicago VAMC.  The Veteran was informed in a letter dated in April 2011 of the Originating Agency's attempts to obtain these records, and Memoranda of Formal Findings of Unavailability were associated with the claims files.  Neither the Veteran nor his representative has identified any other outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

Additionally, the Board acknowledges that the Veteran has not been provided a VA examination in response to his claims.  Additionally, no VA medical opinion has been obtained in response to either of these claims.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, the evidence of record fails to indicate that the Veteran's hypertension or kidney cysts may be etiologically related to service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA examination or medical opinion is warranted. 

Accordingly, the Board will address the merits of the claims. 

General Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.    § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002);     38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Hypertension

The Veteran's service treatment records are negative for diagnosis of hypertension or elevated blood pressure readings.  On a Report of Medical History at separation in June 1975, the Veteran marked that he had high or low blood pressure.  The examining physician noted that the Veteran was currently being worked up for proctitis, and all other problems noted on the Report of Medical History were in the past and currently inactive.  The corresponding Report of Medical Examination in August 1975 shows clinical impression of the heart and vascular system as "normal" and records current blood pressure of 140/70.

On enlistment into the Army Reserve in November 1976, the Veteran denied any high or low blood pressure.  The corresponding Report of Medical Examination in November 1976 shows clinical impression of the heart and vascular system as "normal" and records current blood pressure of 130/80.

VA treatment records dated in July 1996 note a history of hypertension for 10 years.  This is the earliest documentation of hypertension of record.  The Veteran's current blood pressure was 122/70. 

The Veteran had a VA medical examination in June 2009 for diabetes mellitus, type II, which also covered hypertension.  The Veteran reported an over-15-year history of hypertension.  Blood pressure readings were 120/79, 133/78, and 123/74.

In review of the evidence above, the Board notes at the outset that hypertension was not shown in service treatment records and is not documented within the first year after discharge from service.  While the Veteran marked that he had a history of high or low blood pressure at separation from active duty service, the Veteran's blood pressure readings in service and at separation were normal.  Also a notation by the examining physician indicated that all of the Veteran's self-reported problems (except proctitis) on the Report of Medical History occurred in the past and were resolved.  Further, one year later, at entrance into the National Guard, the Veteran denied high or low blood pressure, and his blood pressure readings were normal.  The earliest indication of hypertension of record occurred in July 1996, where the VA treating physician indicated that the Veteran had a 10-year history of hypertension.  This implies that the onset would be in 1986-over 10 years after separation from service.

The Board acknowledges that the Veteran has asserted that his hypertension became manifest in service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Although the Veteran is competent to testify as to symptoms, he is not competent to diagnose hypertension and the pertinent medical evidence reflects that the Veteran was not diagnosed with hypertension until after service.  His blood pressure readings during service were all within normal limits.  The Board finds the record does not show entitlement to presumptive direct service connection under 38 C.F.R. § 3.309(a).  Similarly, the evidence does not show symptoms of elevated blood pressure readings during service, or continuously since service, to warrant direct service connection under 38 C.F.R. § 3.303(b).

Accordingly, the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Kidney Cysts

At his June 2007 Travel Board hearing, the Veteran alleged that his in-service exposure to chemicals caused his kidney cysts.  The Veteran's service treatment records are negative for diagnosis of kidney cysts.  The Veteran does not allege that his kidney cysts were diagnosed in service.

In December 1987, the Veteran had a private sonogram of his abdomen.  The study showed an approximately one centimeter renal cyst on the right kidney.  Both kidneys were otherwise unremarkable without evidence of obstruction.  The Veteran was provided with another abdominal ultrasound in September 1993 by VA, which revealed mildly enlarged kidneys.  A simple cyst was found on the right kidney.

Another VA abdominal ultrasound performed in October 2002 revealed a simple cyst of the right kidney in the interpolar region.  There was no evidence of a mass, hydronephrosis, or calculus.

In review of the evidence above, the Board notes at the outset that the Veteran has not had any cyst on the left kidney at any time during the pendency of this claim.  Further, the Veteran's right kidney cyst was not shown in service treatment records, and the Veteran does not allege that it was diagnosed during service.

The Board notes that there is no objective evidence of a kidney cyst from the time of the Veteran's discharge until he was given an abdominal ultrasound in December 1987, over 10 years after separation.  Generally, the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board recognizes in this regard that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  However, the Veteran does not allege that he experienced any symptoms of a kidney cyst since service; thus, the passage of 10 years between discharge from service and the first objective documentation is additional evidence against the claim.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's statements in which he alleges in-service exposure to chemicals (such as paint and turpentine) caused his kidney cyst. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. at 384; Falzone, 8 Vet. App. at 403; Caldwell, 1 Vet. App. 466.  The Board has accepted the Veteran's account of in-service exposure to paint fumes as competent.  As a layperson, however, the Veteran is not competent to attribute his kidney cyst to his service, including any in-service exposure to paint fumes.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In this regard, the claims files do not contain any competent opinion relating the Veteran's kidney cyst to service, and there is simply no evidence implying any relationship between his kidney cyst and service.  Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for kidney cysts is denied.


REMAND

In his post-remand brief, the Veteran's representative requested that VA reconsider his rating for folliculitis barbae as his disability has worsened since his last examination.  The Board further notes that the Veteran's last VA examination was over seven years ago.  In light of the Veteran's contentions of increased and additional symptomatology and the lapse of seven years since the last examination, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's service-connected skin disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).

Regarding the Veteran's claim of entitlement to service connection for GERD and hiatal hernia, VA is obliged to provide an examination or obtain a medical opinion if the evidence of record contains competent evidence that the claimant has a current disability or persistent recurrent symptoms of a disability, establishes that the Veteran suffered an injury or disease in service, and indicates that the claimed disability or symptoms may be associated with the established injury or disease in service, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran's service treatment records reflect that he complained of epigastric burning on several occasions.  Further, the Veteran alleges that his symptoms have continuously been present since service.  As such, the duty to assist set forth at      38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim.

While on remand, ongoing medical records should also be obtained.  38 U.S.C.A.   § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain updated treatment records from the West Los Angeles VAMC and any other outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected folliculitis barbae.  The claims folders or a copy of the pertinent information contained therein should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examination report or reports provide all information required for rating purposes.

3.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's GERD and hiatal hernia.  The claims files must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions as well as his subjective history. 

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's GERD and/or hiatal hernia is etiologically related to his active service, to include whether the disorders were caused or aggravated by the Veteran's service-connected IBS.

The physician must explain the rationale for each opinion expressed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the matters should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


